Exhibit 10.1

AMENDED AND RESTATED BONUS AGREEMENT

This Amended and Restated Bonus Agreement (the “Amended Bonus Agreement”) is
being entered into as of the 28 day of August, 2013 (the “Effective Date”)
between CafePress Inc., a Delaware corporation (“Parent”), EZ Prints, Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (the “Company”), and
Wes Herman (the “Executive”). All capitalized terms set forth herein and not
defined herein are as set forth in the Merger Agreement (as defined below) or
the Amendment (as defined below and to the extent the definition of any such
term is superseded in the Amendment), as the case may be.

RECITALS

WHEREAS, the Company, Parent and certain other parties thereto have entered into
an Agreement and Plan of Merger, dated as of October 5, 2012 (the “Merger
Agreement”), as a result of which the Company became a wholly-owned subsidiary
of Parent (the “Merger”) and the Merger Agreement provides for an Earn-Out
Payment to be paid by Parent to the Seller Indemnifying Parties if certain
performance metrics are met by the Surviving Corporation, but such Original
Performance Metrics will not be achieved in whole or in part;

WHEREAS, the Company, Parent and Executive have entered into the Earn-Out Bonus
Agreement dated as of October 5, 2012 (the “Original Bonus Agreement”) and such
Original Bonus Agreement provides for an Earn-Out Payment (as defined in the
Original Bonus Agreement) to be paid by Parent to Executive if certain
performance metrics (the “Original Performance Metrics”) are met by the
Surviving Corporation, but such Original Performance Metrics will not be
achieved in whole or in part;

WHEREAS, the Merger Agreement is being amended pursuant to that certain
Amendment No. 1 to Agreement and Plan of Merger dated August 14, 2013 (the
“Amendment”) in substantially the form attached hereto as Exhibit A;

WHEREAS, as a material inducement to Parent to enter into the Amendment, the
Company, its stockholders and the Executive wish to enter into this Amended
Bonus Agreement;

WHEREAS, the Company considers it essential to the best interests of its
stockholders to enter into this Amended Bonus Agreement with the Executive to
induce the Executive to continue to provide services to the Company from the
date hereof through the New Bonus Period (as defined below):

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company, Parent and the Executive agree as
follows:

AGREEMENT

1. Eligibility and Payment of Herman Earn-Out Bonus.

1.1 Parent shall pay a bonus payment (the “New Bonus”) to the Executive with
respect to the New Bonus Period (as defined below), if earned in accordance with
and as defined in the terms and conditions of the Merger Agreement, as amended
by the Amendment and solely



--------------------------------------------------------------------------------

for purpose of the defined terms used herein, and this Amended Bonus Agreement.
To be eligible for the New Bonus, (1) the Executive must be employed by Parent
for the entire New Bonus Period unless Executive’s employment is earlier
terminated by Parent without Cause (as defined in the Employment Letter
Agreement) or by Executive for Good Reason (as defined in the Employment Letter
Agreement), in which case the entire New Bonus that would have been received had
it been earned during the New Bonus Period shall be paid to Executive in
accordance with this Section 2, notwithstanding that such New Bonus may not
actually be earned, and (2) the Executive shall deliver the Release (as defined
below) in connection with the receipt of any New Bonus, regardless of whether
Executive is still employed by Parent; provided however that notwithstanding the
foregoing, if the Fourth Quarter 2013 Bonus (as defined below) is not actually
achieved by Executive, it shall not be due and payable under any circumstances
including any termination as described above. The aggregate New Bonus amount
shall be no greater than 40% of Executive’s annual base salary in effect on the
date hereof and may be earned as set forth in (a) and (b) below.

(a) Fifty Percent (50%) of the New Bonus shall be earned only if: (i) during the
period from September 1, 2013 through August 31, 2014 (the “New Bonus Period”),
the average weekly Revenue achieved by Parent pursuant to its consolidated
results of operations, for three (3) consecutive months, is at least $1,000,000
per week, excluding the Peak Quarter, with Gross Margin on all such Revenue at
or better than that achieved for the Trailing Three Month Period, for any
Existing Customer, excluding the Peak Quarter and (ii) the EZP Business achieves
Revenue and Gross Margin for Q4 2013 (as defined below) equal to or better than
that achieved by the Business for the period commencing at 12:01 a.m. Pacific
time on October 1, 2012 and ending at 11:59 p.m. Pacific time on December 31,
2012

(b) Fifty Percent (50%) of the Earn-Out Bonus shall be earned only if, for the
period commencing at 12:01 a.m. Pacific time from October 1, 2013 and ending at
11:59 p.m. on December 31, 2013 (“Q4 2013”), the EZP Business achieves not less
than Nine Million Five Hundred Thousand Dollars ($9,500,000) in Revenue for any
individual Existing Customer, with a Gross Margin of 39% or higher for such
Existing Customer account for the same period (“Fourth Quarter 2013 Bonus”).

For avoidance of doubt, the comparison periods are not the same for each New
Bonus opportunity and are specifically as noted herein.

1.2 The final determination of the amount of the New Bonus shall be made by
Parent using the final calculations of any earn-out payments finally determined
pursuant to Section 1.7(d) of the Merger Agreement, as amended by the Amendment,
other than the Fourth Quarter 2013 Bonus, if earned, which shall be payable to
Executive not less than forty-five (45) days after the end of such quarter and
upon approval of the Company’s Board of Directors. Any disputes relating to the
calculation of the New Bonus shall be resolved pursuant to the terms and
conditions set forth in the Merger Agreement, as amended by the Amendment. For
the avoidance of doubt, the final determination of any earn-out payment under
the Merger Agreement, as amended by the Amendment shall be used to calculate the
New Bonus hereunder, other than the Fourth Quarter Bonus described in 1.1(b)
above. All calculations of any New Bonus shall be set forth in a written notice
from Parent to the Executive. An amount equal to the New Bonus, if any, shall be
paid by Parent in accordance with the terms and mechanisms set forth in the
Merger Agreement, as amended by the Amendment.

 

-2-



--------------------------------------------------------------------------------

1.3 Upon execution of this Agreement, the Executive acknowledges and agrees
that: (a) nothing in this Amended Bonus Agreement is intended to or shall
(i) limit Parent’s right to operate the Going Forward Business or Company in a
commercially reasonable manner at any time during the New Bonus Period,
(ii) require Parent to continue any line of business conducted or employ any
individual(s), or (iii) limit Parent from improving or modifying any aspect of
the Going Forward Business in the exercise of its reasonable business judgment ;
and (b) the right to payment under this Section 2 is a contract right and not a
security and shall not give rise to any rights or duties (including fiduciary
duties), express or implied, other than those expressly set forth herein.

1.4 Notwithstanding anything to the contrary herein, (i) Parent shall pay any
New Bonus that may be due in accordance with this Section 1, subject to, and
conditioned upon, the Executive’s delivery of an effective release of claims
against Parent, the Company and their respective affiliates, directors, officers
and shareholders in the form attached hereto as Appendix 1 (the “Release”) no
later than sixty (60) days following the final determination of such New Bonus
(provided, however, that if such 60-day period straddles more than one calendar
year, the New Bonus shall be made in the later calendar year); and (ii) under no
circumstances shall Parent be required to pay any New Bonus to the Executive to
the extent the Executive has breached or is currently in breach of any Herman
Employment Agreements (iii) in no event shall Parent be required to pay any New
Bonus to the Executive if Executive is not employed by Parent at the time that
the New Bonus is due.; and (iv) under no circumstances shall Parent by required
to pay any New Bonus to the Executive if any Claim arises related to fraud
committed by Executive or Company for which Executive had Knowledge as defined
in the Merger Agreement.

2. Section 409A. The provisions regarding all payments to be made hereunder
shall be interpreted in such a manner that all such payments either comply with
Section 409A of the Code or are exempt from the requirements of Section 409A of
the Code as “short-term deferrals” as described in Section 409A of the Code. To
the extent that any amounts payable hereunder are determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, such amounts shall be subject to such additional rules and requirements as
specified by the board of directors of Parent from time to time in order to
comply with Section 409A of the Code and the settlement of any such amounts may
not be accelerated or delayed except to the extent permitted by Section 409A of
the Code.

3. Additional Agreements.

3.1 Notwithstanding anything to the contrary contained in the Merger Agreement,
this Amendment or in any other agreement, including, but not limited to the New
Bonus Period, the parties agree that Parent shall have the power and authority
to operate the Company and the Business and manage the day-to-day operations of
the Company and the Business in its unilateral discretion effective as of the
date hereof. Such power and authority shall include the authority to take
actions that may be deemed outside the ordinary course of business or
inconsistent with the Company’s past practice, including, but not limited to,
making material changes to marketing expenditures and pricing terms, the
incurrence of Indebtedness on

 

-3-



--------------------------------------------------------------------------------

behalf of the Company, and the Company having cash and cash equivalents at any
point in time less than the amounts maintained prior to Closing consistent with
past practices and the Company’s annual business cycle. Without limiting the
generality of the foregoing, Parent may operate its business in its sole
discretion in a manner that diminishes in whole or in part the likelihood that
any New Bonus is earned and as a consequence of this Amendment, the Merger
Agreement as amended by the Merger Agreement Amendment, the Joinder, Consent and
Release Agreement (the “Joinder Agreement”) or otherwise, shall owe no fiduciary
or other duty to Executive, any Company Holder (as defined in the Joinder
Agreement) or former Company stockholder or option holder, that would limit
Parent’s discretion to operate the Company and the Business or create liability
to such parties as a result of Parent’s unfettered exercise of such discretion.

3.2 Executive expressly acknowledges and agrees that the Original Performance
Metrics for the Earn-Out Bonus (as defined in the Original Bonus Agreement) will
not be achieved in whole or in part and accordingly, such Earn-Out Bonus shall
not be earned by Executive and no such Earn-Out Bonus (as defined in the
Original Bonus Agreement) shall be paid to Executive.

4. General Release. Effective for all purposes as of the date hereof, Executive
acknowledges and agrees, on behalf of himself and each of his beneficiaries,
estate, successors and assigns (each, a “Releasor”) that:

4.1 Releasor represents and warrants that, as of the date hereof, he has no
Claims (as such term is defined below) against the Company, Parent and Merger
Sub, or any of their past or present parent companies, subsidiaries or
affiliates, or any of their respective employees, directors, partners,
stockholders, officers, agents, attorneys, representatives, predecessors,
successors, related entities, assigns or the like or any persons acting by,
through, under or in concert with any of them (collectively, the “Releasees”).

4.2 To the extent allowed by law, Releasor hereby irrevocably and
unconditionally releases the Releasees from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages
or causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs incurred) of any nature whatsoever that
Releasor may have, known, suspected or unsuspected, existing, including, but not
limited to, those arising out of or in any way connected with or relating to the
Merger Agreement, Releasor’s compensation and status as a shareholder or
optionholder as part of Releasor’s consideration as part of the Merger, Original
Bonus Agreement, or any rights to any Earn-Out Bonus thereunder (collectively,
“Claims”); except that Claims do not include any claims to enforce the Parties’
respective rights, duties and obligations under this Amended Bonus Agreement.
This Release is not intended to cover and does not extend to claims that, by
law, cannot be released in an agreement between an employer and an employee.
Releasor understands and agrees that by signing this Agreement, Releasor will
not be able to bring any Claims against the Parent or any of the Releasees
relating to the Company’s failure to earn the Earn-Out Bonus in whole or in part
due to any action taken by the Parent, and expressly acknowledges and agrees to
the terms of Section 3 hereof. Releasor acknowledges and agrees as of the date
hereof that he has not Claims against the Releasees, he is aware of nor suspects
any prospective Claims he may have against the Releasees, nor of any facts or
circumstances that might give rise to a claim if verified

 

-4-



--------------------------------------------------------------------------------

4.3 Releasor expressly waives all rights under California Civil Code section
1542, or any other similar statute or law of any other jurisdiction. California
Civil Code section 1542 provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

4.4 In consideration of execution of the Releases provided under this Section 4,
Executive shall be paid a sum of Ten Thousand Dollars ($10,000) upon receipt of
this executed Amended Bonus Agreement (“Release Consideration”). The Release
Consideration shall be paid to Executive at the next regular pay period of the
Company after the Effective Date through normal payroll processing and subject
to applicable tax withholdings consistent with Section 5.5. Releasor represents
and acknowledges that he has read this release and understands its terms and has
been given an opportunity to ask questions of the Parent’s representatives.
Releasor further represents that in signing this release he does not rely, and
has not relied, on any representation or statement not set forth in this release
made by any representative of the Company or Parent or anyone else with regard
to the subject matter, basis or effect of this release or otherwise.

5. Miscellaneous.

5.1 Amendment and Termination. The Amended Bonus Agreement may only be amended
by a written instrument executed by the Company, Parent and the Executive. This
Amended Bonus Agreement shall terminate and be of no further force or effect on
the first to occur of: (i) the date any New Bonus to be paid to the Executive
hereunder is paid, (ii) the date that is six (6) months following expiration of
the New Bonus Period and (iii) the date the Executive ceases to be eligible to
receive any New Bonus.

5.2 No Contract for Continuing Services. This Amended Bonus Agreement shall not
be construed as creating any contract for continued services between Parent, the
Company or any of their respective subsidiaries or affiliates and the Executive
and nothing herein contained shall create and express or implied contract of
employment.

5.3 Integration. This Amended Bonus Agreement constitutes the entire agreement
between Parent, the Company and the Executive concerning the subject matter
hereof and supersedes any written or oral agreement between such parties
concerning such subject matter. The Original Bonus Agreement is hereby amended
in its entirety and restated herein. All provisions of, rights granted and
covenants made in the Original Bonus Agreement are hereby waived, released and
superseded in their entirety and shall have no further force or effect.

5.4 Governing Law; Jurisdiction. This Amended Bonus Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware,
regardless of

 

-5-



--------------------------------------------------------------------------------

the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Except for any disputes relating the amount of any Earn-Out Bonus
covered by Section 1 (which shall preliminarily be resolved pursuant to
Section 1), any action or proceeding arising out of or relating to this Amended
Bonus Agreement or any transaction contemplated hereby may be brought in the
courts of the State of Delaware sitting in the Delaware Chancery Court, or, if
it has or can acquire jurisdiction, in the United States District Court for the
District encompassing the State of Delaware, and each of the parties irrevocably
submits to the exclusive jurisdiction of each such court in any such action or
proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court and agrees not
to bring any action or proceeding arising out of or relating to this Amended
Bonus Agreement or any transaction contemplated hereby in any such other court.
The parties agree that any party may file a copy of this paragraph with any
court as written evidence of the knowing, voluntary and bargained agreement
among the parties irrevocably to waive any objections to venue or to convenience
of forum. Process in any action or proceeding referred to in the first sentence
of this section may be served on any party anywhere in the world.

5.5 Tax Withholding. Parent shall have the right to deduct from all payments
hereunder any taxes required by law to be withheld with respect to such
payments.

5.6 Benefits and Burdens. This Amended Bonus Agreement shall inure to the
benefit of and be binding upon Parent and the Company and their respective
successors, executors, administrators, heirs and permitted assigns.

5.7 Enforceability. In the event that any provision of this Amended Bonus
Agreement or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Amended Bonus Agreement will continue in full force and effect and the
application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties hereto. The
parties further agree to replace such void or unenforceable provision of this
Amended Bonus Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.

5.8 Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Amended Bonus Agreement, or the
waiver by any party of any breach of this Amended Bonus Agreement, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

5.9 Obligations of Successors. In addition to any obligations imposed by law
upon any successor to the Company, Parent or the Company will use its
commercially reasonable efforts to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Amended Bonus Agreement in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.

 

-6-



--------------------------------------------------------------------------------

5.10 Counterparts. This Amended Bonus Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart. Until and unless each party has
received a counterpart hereof signed by the other party hereto, this Amended
Bonus Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). Any signature page delivered electronically or by
facsimile (including transmission by Portable Document Format or other fixed
image form) shall be binding to the same extent as an original signature page.

5.11 Attorneys’ Fees. If any action, suit, arbitration or other proceeding for
the enforcement of this Amended Bonus Agreement is brought with respect to or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions hereof, the successful or prevailing party
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in that proceeding, in addition to any other relief to which is may be entitled.

[Remainder of this page intentionally left blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, the Company and the Executive have caused this
Amended Bonus Agreement to be signed, all as of the date first written above.

 

PARENT: CAFEPRESS INC. By:  

/s/ Bob Marino

Name:  

Bob Marino

Title:  

Chief Executive Officer

COMPANY: EZ PRINTS, INC. By:  

/s/ Bob Marino

Name:  

Bob Marino

Title:  

Chief Executive Officer

EXECUTIVE:

/s/ Wes Herman

Wes Herman



--------------------------------------------------------------------------------

APPENDIX 1

Form of Release



--------------------------------------------------------------------------------

EXHIBIT A

Form of Amendment No. 1 to the Merger Agreement